DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the front, rear, and base walls extending beyond the side walls must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,718,095. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims to the current application are merely broader than the claims to U.S. Patent No. 10,718,095 and are thus encompassed by said claims.
Claims 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,954,641. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims to the current application are merely broader than the claims to U.S. Patent No. 10,954,641 and are thus encompassed by said claims.
Claims 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,149,393. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims to the current application are merely broader than the claims to U.S. Patent No. 11,149,393 and are thus encompassed by said claims.
Claims 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17of U.S. Patent No. 11,479,930. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims to the current application are merely broader than the claims to U.S. Patent No. 11,479,930 and are thus encompassed by said claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 8-11, 14, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Earl (6,672,799).
	With regard to claim 1, Earl discloses a flood containment barrier module (abstract)comprising: 	a front wall (panel 3) having a top, a bottom, and two sides, the front wall being inclined backward at an angle of at least 20 degrees from vertical (figs. 1,10); a plurality of holes (14) penetrating the barrier wall proximate the top thereof (fig. 1); a rear wall (panel 2) having a top, a bottom, and two sides (fig. 1); two side walls (panels 6/7) having left and right edges that are joined to the sides of the front and rear walls (fig. 1); and a base wall (panel 1) joined to the bottoms of the front and rear walls and the side walls (fig. 1), so that a substantially watertight chamber space is formed between and bounded by the front and rear walls, the side walls, and the base wall; the module being configured such that flood waters in contact with the front wall will flow into the interior when a height of the flood waters exceeds a height of the plurality of holes, the interior being thereby filled with water that is retained when the height of the flood waters falls below the plurality of holes, a weight of the retained water serving to increase a resistance of the module to being laterally displaced by the flood waters (col. 4, lines 34-45).

	With regard to claim 4, Earl further discloses the rear wall is inclined from vertical in a forward direction, so that the top of the rear wall is in contact with the top of the front of the front wall, or with a rear surface of the front wall (figs. 1, 10).
	With regard to claim 6, Earl further discloses at least one of the front wall, the rear wall, the side walls, and the base wall is made from plywood, metal, fiberglass, particle board, micro-lattice, rigid foam, Styrofoam, graphene, and/or plastic (col. 1, line 67 to col. 2, line 2).
	With regard to claim 8, Earl further discloses the front wall, the rear wall, and the side walls can be detached from each other and pivoted about their bottoms so as to overlap with each other in a substantially flat, stowed configuration (figs. 5-6).
	With regard to claim 9, Earl further discloses the front wall, the rear wall, the side walls, and the base wall can be detached from each other and stacked on top of each other in a substantially flat, stowed configuration (col. 4, lines 45-50; unhinged panels).
	With regard to claim 10, Earl further disclose the module is configured for installation with a sump or pit (flat bottom could readily be used in a pit).
	With regard to claim 11, Earl further discloses the front wall, the rear wall, and the side walls can overlap with each other in a substantially flat, stowed configuration that lies even with or below a surrounding grade (figs. 5-6).
	With regard to claim 14, Earl discloses the invention substantially as claimed as discussed above as well as a plurality of barrier modules (fig. 1) wherein the modules are arranged side-by-side and joined to each other by substantially watertight seal, such that the plurality of module combine into an extended flood barrier (fig. 1).
	With regard to claim 17, Earl further discloses at least some of the modules further comprise at least one side wall having left and right edges that are joined to the sides of the front and rear walls (fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Earl (6,672,799) in view of Poole (5,176,468).
	With regard to claims 2-3, Earl discloses the invention substantially as claimed however is silent regarding at least one anchor that forms an attachment between the barrier module and ground proximate the barrier module and the at least one anchor is at least one stake that can be driven into the ground.
	Poole discloses a barrier module (10) comprising at least one anchor (22) that forms an attachment between the barrier module and ground proximate the barrier module (figs. 1-2) and the at least one anchor is at least one stake that can be driven into the ground (figs. 1-2).
	It would have been obvious to one of ordinary skill in the art at the art before the effective filing date of the claimed invention to modify Earl and utilize the anchors as taught by Poole in order to further ensure the barrier module remains in its desired location.

Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Earl (6,672,799).
	With regard to claim 5, Earl discloses the invention substantially as claimed however fails to explicitly state a thickness of the front wall is between one quarter and two inches. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the thickness of the front wall between one quarter inch and two inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	With regard to claim 7, Earl discloses the invention substantially as claimed however fails to explicitly the holes have diameters that are between 1/4 inch and 6 inches. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the holes have diameters that are between 1/4 inch and 6 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Earl (6,672,799) in view of Craft, Jr. (6,061,975).	
	With regard to claims 12-13, Earl discloses the invention substantially as claimed however is silent regarding the barrier module is in the stowed configuration it is below grade, and wherein the barrier module further comprises a lid that is configured to cover the sump or pit and when the lid is covering the sump or pit, a top of the lid is substantially even with the surrounding grade.
	Craft discloses a storage module (102) configuration below grade (fig. 2) wherein the module comprises a lid (118) to cover the pit and when the lid is covering the pit, a top of the lid is substantially even with the surrounding grade (fig. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Earl and utilize the storage module as taught by Craft in order to provide convenient location to store the barrier.

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Earl (6,672,799) in view of Johnson et al. (6,334,736).
	With regard to claims 15-16, Earl discloses the invention substantially as claimed however is silent regarding the side walls are closer to each other than opposing sides of the front and rear walls and bottom, such that the front and rear walls and the base wall extend beyond the side walls and at least one adjacent pair of the plurality of modules are joined together by a gasket into which sides of the front and rear walls and the bottom are inserted.
	Johnson discloses a flood barrier wherein the side walls (14a/b) are closer to each other than opposing sides of the front and rear walls and bottom (col. 3, lines 22-23), such that the front and rear walls and the base wall extend beyond the side walls and at least one adjacent pair of the plurality of modules are joined together by a gasket (22a) into which sides of the front and rear walls and the bottom are inserted.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Earl and utilize the walls extending beyond the sides as taught by Johnson in order to create a continuous barrier.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Earl (6,672,799) in view of Stickler, Jr. (3,653,216).
	With regard to claim 18, Earl discloses the invention substantially as claimed however is silent regarding at least some of the modules do not include side walls, such that a common interior space is formed between the modules when they are joined to each other. 
	Stickler discloses a barrier (1) wherein at least some of the modules do not include side walls, such that a common interior space is formed between the modules when they are joined to each other (figs. 1-2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Earl and have a barrier without sidewalls as taught by Stickler in order to allow the fill material to flow between modules.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




BF
11/09/2022